


110 HCON 437 IH: Recognizing and congratulating the City of

U.S. House of Representatives
2008-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 437
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2008
			Mr. Lamborn (for
			 himself and Mr. Wittman of Virginia)
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Recognizing and congratulating the City of
		  Colorado Springs, Colorado, as the new official site of the National Emergency
		  Medical Services Memorial Service and the Tree of Life National
		  EMS Memorial honoring emergency medical services personnel who have died in the
		  line of duty.
	
	
		Whereas in 1928 Julian Stanley Wise founded the first
			 volunteer rescue squad in the United States, the Roanoke Life Saving and First
			 Aid Crew, and Virginia has subsequently taken the lead in honoring the
			 thousands of people nationwide who give their time and energy to community
			 rescue squads through the establishment of To The Rescue, a museum located in
			 Roanoke devoted to emergency medical services (EMS) personnel;
		Whereas to further recognize the selfless contributions of
			 emergency medical service (EMS) personnel nationwide, the Virginia Association
			 of Volunteer Rescue Squads, Inc., and the Julian Stanley Wise Foundation, in
			 conjunction with To The Rescue, in 1993 organized the first annual National
			 Emergency Medical Services Memorial Service at Greene Memorial United Methodist
			 Church in Roanoke, Virginia, to honor EMS personnel from across the country who
			 have died in the line of duty;
		Whereas the annual National EMS Memorial Service has
			 captured national attention by annually honoring and remembering EMS personnel
			 who have given their lives in the line of duty;
		Whereas the annual National EMS Memorial Service is
			 devoted to the families, colleagues, and loved ones of those EMS
			 personnel;
		Whereas the singular devotion of EMS personnel to the
			 safety and welfare of their fellow citizens is worthy of the highest
			 praise;
		Whereas the annual National EMS Memorial Service is a
			 fitting reminder of the bravery and sacrifice of EMS personnel
			 nationwide;
		Whereas EMS stands ready 24 hours a day, every day, to
			 assist and serve Americans and visitors to our great Nation with life-saving
			 medical attention and compassionate care;
		Whereas the National EMS Memorial Service Board sought and
			 selected a new city to host the annual National EMS Memorial Service;
		Whereas the city of Colorado Springs, Colorado, was chosen
			 to host the Tree of Life National EMS Memorial, the annual
			 National EMS Memorial Service, and the families of our fallen EMS personnel;
			 and
		Whereas the life of every American will be affected,
			 directly or indirectly, by the uniquely skilled and dedicated efforts of EMS
			 personnel who work bravely and tirelessly to preserve America’s greatest
			 resource—people: Now, therefore, be it
		
	
		1.Official site of National
			 Memorial ServiceThe Congress
			 recognizes and congratulates the City of Colorado Springs, Colorado, as the new
			 official site of the National Emergency Medical Services Memorial Service and
			 the Tree of Life National EMS Memorial honoring emergency
			 medical services personnel who have died in the line of duty.
		2.Rule of
			 constructionNothing in this
			 resolution shall be construed to place the National Emergency Medical Services
			 Memorial Service under Federal authority or to require any expenditure of
			 Federal funds.
		
